545 F.3d 694 (2008)
Khalid Me AL-MOUSA, Petitioner,
v.
Michael B. MUKASEY, Attorney General, Respondent.
No. 06-70638.
United States Court of Appeals, Ninth Circuit.
September 22, 2008.
Robert Bradford Jobe, Esquire, Law Offices of Robert B. Jobe, San Francisco, CA, for Petitioner.
David V. Bernal, Esquire, Colette J. Winston, Esquire, Jennifer Parker Levings, Senior Litigation Counsel, U.S. Department of Justice, Washington, DC, Ronald E. Lefevre, Office of the District Counsel Department of Homeland Security, San Francisco, CA, for Respondent.
Before: B. FLETCHER, WILLIAM C. CANBY, JR., and JOHNNIE B. RAWLINSON, Circuit Judges.

ORDER
The opinion, published at 518 F.3d 738, is WITHDRAWN. It may not be cited as precedent by or to this court or any district court of the Ninth Circuit.
The Petition for Panel Rehearing is GRANTED. A memorandum disposition replacing the prior opinion is filed simultaneously with this order.
New petitions for rehearing or petitions for rehearing en banc may be filed.
IT IS SO ORDERED.